Citation Nr: 1209163	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Subsequently, this matter was remanded for further development in a January 2011 Board decision.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's blood pressure readings do not show a diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more.  

2.  The Veteran is service-connected for degenerative joint disease of the lumbar spine with a 40 percent disability rating; for tinnitus with a 10 percent disability rating; and for hypertension with a 10 percent disability rating.  His combined evaluation totals 50 percent.  

3.  The evidence of record does not show that the Veteran meets the minimum criteria for schedular TDIU; nor are his service-connected disabilities otherwise shown to prevent him from securing and following a substantially gainful occupation.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2011).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2007 and July 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in October 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the December 2007 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran in July 2008 may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  To the extent proper notice of these changes was not provided, the Board finds that the Veteran in this case suffered no prejudice because, as discussed below, the evidence shows that he is not entitled to a higher rating for his service-connected hypertension disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  There is no dispute in this case that the Veteran has received generic notice of what is needed to satisfy an increased rating claim.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The duty to assist also has been fulfilled as VA and Social Security Administration medical records relevant to this matter have been obtained and VA examinations have been provided.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

Hypertension

The Veteran seeks a higher rating for his service-connected hypertension on the basis that that the 10 percent rating assigned does not adequately reflect the severity thereof.  In addition, his attorney suggests that the Veteran should be rated under another diagnostic code.  

Historically, the Veteran was granted service connection for hypertension in a July 1984 rating decision and awarded a 10 percent disability rating, effective August 30, 1983.  In a November 1985 rating decision, his disability rating was lowered to noncompensable (or zero percent), effective February 1, 1986.  In an April 1987 rating decision, his disability rating for hypertension was increased again to 10 percent, effective December 24, 1986.  In October 2007, the Veteran filed his current claim for increase.  He essentially contends that his current rating does not adequately reflect the severity of his service-connected hypertension.  

The Veteran's service-connected hypertension is currently rated under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this diagnostic code provision, a 10 percent disability rating is assigned for hypertension when diastolic pressure is predominately 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent disability rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

VA treatment records show that the Veteran's blood pressure measured as follows: in November 2006 (175/96, 154/72, and 145/76); in February 2007 (158/92); in April 2007 (157/84); in May 2007 (160/90); in June 2007 (148/80); in September 2007 (148/90, 138/80, and 150/81); in October 2007 (136/94); in December 2007 (160/70); in January 2008 (150/80 and 134/78); in March 2008 (166/68, 158/67 and 138/72); in April 2008 (165/73 and 140/84); in May 2008 (159/99); in June 2008 (130/80); in July 2008 (176/80); in August 2008 (146/80, 156/81, 154/83, and 138/76); in September 2008 (120/82); in December 2008 (120/90); in April 2009 (118/60, 155/68); in August 2009 (149/75, and 112/58); in October 2009 (130/70 and 128/84); in December 2009 (138/83); in February 2010 (142/88); in March 2010 (112/80); in April 2010 (155/80 and 138/78); in May 2010 (125/76); in September 2010 (162/82); in November 2010 (132/84); in January 2011 (166/80); and in October 2011 (138/80).  

In a signed statement dated in January 2008, in connection with his hypertension claim, the Veteran asserted that he had gone to the hospital for chest pain and often had shortness of breath and numbness on his left side.  

Records from the Social Security Administration (SSA) indicate that the Veteran was granted SSA disability benefits in March 2008 for back disorders and mood disorders, effective October 2007.  A SSA disability examination dated in February 2008 noted that the Veteran's blood pressure measured 140/90 without any evidence of sequelae due to hypertensive disease, although it was noted that the Veteran had multiple risk factors for heart disease.  

The Veteran underwent a VA examination in February 2008.  He told the examiner that he had filed for an increase now as he had problems moving around more and more and was getting more chest pain.  He also said that every so often his medication regimen for high blood pressure was changed due to suboptimal control.  He reported numbness in his right arm and hand when his blood pressure went up.  He denied any history of actual stroke or transient ischemic attack.  It was noted that the Veteran took Lisinopril and Diltiazem daily.  

On examination, it was noted that the Veteran was morbidly obese with a weight of 414 pounds and a height of 70 inches.  Blood pressure readings were recorded as: 164/68, 150/80, and 164/68.  His heart had a regular rate and rhythm.  Tests revealed that there was no evidence of ischemia or previous infarction.  Ejection fraction was 70 percent with normal wall motion.  Diagnosis was hypertension.  The VA examiner opined that there was no objective evidence of hypertensive heart disease or atherosclerotic complications of hypertension.  

During his Board hearing in May 2010, the Veteran's attorney contended that a physician should have conducted the February 2008 VA examination and that the Veteran should be evaluated under Diagnostic Code 7020 for cardiomyopathy.  

The Veteran underwent a VA examination in May 2011.  According to the report of examination, the Veteran told the examiner that his blood pressure had been fairly stable, except for intermittent memory loss.  Treatments included daily use of Lisinopril, Diltiazem and aspirin.  It was noted that no continuous medication was required for heart disease.  Dyspnea was noted on moderate exertion.  On examination, blood pressure readings were recorded as: 150/84, 149/72, and 179/74.  A weight change loss of 10 percent to 404 pounds was noted.  Diagnosis was hypertension.  

An October 2011 addendum to the May 2011 VA examination clarified that the Veteran had hypertension only without evidence of heart disease.  

Based on the above readings, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  As noted above, a 20 percent disability rating is warranted where diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Here, all of the Veteran's blood pressure readings during the period of this appeal, to include his VA examinations and SSA examination, reflect a diastolic pressure less than 110.  Most importantly, this period does not contain a single reading to demonstrate systolic pressure of 200 or higher.  As such, a higher disability rating of 20 percent is not warranted.  

As noted above, during his Board hearing in May 2010, the Veteran's attorney contended that a physician should have conducted the February 2008 VA examination and should have examined the Veteran under Diagnostic Code 7020 for cardiomyopathy.  The Board notes that the later May 2011 VA examination was performed by a medical doctor.  Further, based on the facts in this case, the Board sees no need to rate the Veteran's service-connected hypertension under a diagnostic code different than the usual code for rating hypertension.  Rating the Veteran for cardiomyopathy is not appropriate here when VA examiners have found that the Veteran does not have any active heart disease.  

The Board has considered the Veteran's statements that a higher rating is warranted.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  His statements are outweighed by the more probative VA examinations in February 2008 and May 2011 which found hypertension without objective evidence of heart disease.  The VA examination reports are the most probative evidence as they were based on physical examinations and they provided sufficient information so the Board could render an informed determination.  

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher rating is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1990).  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In light of the foregoing, the Board finds that a disability rating for hypertension in excess of 10 percent is not warranted.  

TDIU - Laws and Regulations

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected disabilities.  He essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment.  

In this case, the Veteran is currently service connected for degenerative joint disease of the lumbar spine with a 40 percent disability rating; for tinnitus with a 10 percent disability rating; and for hypertension with a 10 percent disability rating.  His combined disability rating is 50 percent.  Thus, the requirement for a combined disability rating of 70 percent or higher has not been met.  38 C.F.R. § 4.16(a).  

As the service-connected disabilities in this case do not meet the requirements for TDIU based on a combined disability rating, the Board has also considered whether the Veteran may be entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation provides that veterans who are unable to secure gainful employment by reasons of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), shall receive extraschedular consideration.  This would entail submission of the matter to the Director, Compensation and Pension Service. 38 C.F.R. § 4.16(b).

The Board finds that the evidentiary record does not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the Director, Compensation and Pension Service under 38 C.F.R. § 4.16(b).  In this regard, the Board finds that the Veteran's service-connected disabilities are not, in and of themselves, precluding the Veteran from securing and following substantially gainful employment.  Rather, the evidence indicates that the ratings assigned appear sufficient and adequate as they relate to the Veteran's service-connected disabilities.

On the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) received in November 2007, the Veteran reported that he had been unemployed for 5 1/2 years, but had recently worked as a file clerk at the Providence VAMC.  He did not report any details of his previous full-time employment and stated that his former employer had closed business.  According to the Veteran, he became too disabled to work due to traumatic arthritis and hypertensive vascular disease.  (The Board notes that he is apparently referring to his service-connected lumbar spine disability and his service-connected hypertension).  The Veteran stated that he had graduated high school and taken a year-long course at the Rhode Island School of Electronics.  He also listed education and training received through VA's Vocational Rehabilitation and Education (VRE) division, including health training as a pharmacy technician and administrative work on the computer.  

In May 2007, the VRE office in Providence made a formal finding of the infeasibility of the Veteran for competitive employment pursuant to 38 C.F.R. § 21.53(d)(2) & (e)(2) (training and achievement of vocational goal not reasonably feasible).  The finding noted in part that neurological tremors kept the Veteran's hands from working for a sustained period with computer keyboard and mouse.  The writer and author stated that the Veteran essentially had been unemployable for the past five years.  

VA treatment records dated from November 2006 to March 2011 show treatment for the Veteran's service-connected disabilities, treatment for weight reduction, and treatment for various nonservice-connected disorders.  A problem list of medical disorders associated with the VA records included the following: low back pain, herpes, Barrett's Esophagus, esophageal reflux disease, restless leg syndrome, dyspnea, one episode of major depressive disorder, anxiety state not otherwise specified, bilateral hearing loss, tremors, diabetes mellitus, nephrolithiasis, stenosis of carotid artery, shoulder pain, allergic rhinitis, asthma, chronic obstructive pulmonary disease, sleep apnea, obesity, hypertension, and hyperlipidemia.  

A September 2007 VA mental health consultation showed that the Veteran had an Axis I diagnosis of an eating disorder, social anxiety disorder, and atypical depression.  

In October 2007 correspondence, J.S., N.P., with the Providence VAMC, revealed that the Veteran had been one of her patients for the previous six years and that he had significant health and financial issues.  She listed his health issues as: type II diabetes, hypertension, chronic lower back pain related to degenerative joint disease, obstructive sleep apnea, asthma, and depression.  She also noted that the Veteran was solely responsible for his mother who also had several health problems.  

In other October 2007 correspondence, K.W. with the Providence RO, stated that the Veteran had been working with VRE since March 2004.  This letter was written to support the Veteran's application for disability benefits from the Social Security Administration.  In the letter, K.W., the author of the May 2007 VRE finding, noted that the Veteran had been through multiple training programs all geared towards preparing him for competitive employment.  He had multiple periods of placement assistance following those training periods.  He worked not only with VRE but also with other VA departments and the state office of rehabilitative services.  In spite of these repeated efforts, however, K.W. stated that they had been unsuccessful in placing the Veteran.  K. W. noted that the Veteran had been cooperative and engaged with the process.  He also noted that the Veteran's disabling conditions had worsened and recently multiplied and that an official finding of infeasibility for competitive employment was made in May 2007.  K.W. explained that this finding meant that his VA office considered the Veteran unemployable at that time.  Rehabilitation efforts were now shifted away from competitive employment and placement to assisting with issues of independent living.  

In a typewritten statement submitted in January 2008, the Veteran explained his years-long experiences and programs with VA's VRE division.  He said that the company he used to work for closed in March 2002.  Subsequently, with VRE he did Transitional Work Experience at the VAMC in Providence.  Later he joined a few private temporary placement agencies, but said that only one helped him to get a job for four weeks at Paramount cards where he created a spreadsheet.  The private agency also sent him to a law firm on two occasions for about eight weeks where he did administrative chores, such as inserting data on a computer and organizing folders.  He stated that a former employee of the private placement agency later told him that many companies had stereotypes of obese people and were afraid the prospective employee would have many medical problems and health issues.  

According to a January 2008 VA primary care record, the Veteran had not been able to find work despite multiple attempts.  It was noted that the Veteran said he felt his inability to lose weight had been the biggest factor in his employment difficulty.  The VA nurse practitioner-examiner opined that most of the Veteran's health issues would resolve with weight loss and that weight loss surgery should be explored.  It was noted that the Veteran was interested in lap band surgery.  

In a January 2008 VA audiological examination, the Veteran reported recurrent intermittent tinnitus that had begun approximately one year before.  It occurred several times a month and lasted up to a half hour at a time.  The VA examiner did not diagnose any hearing loss disability in either ear under the definition of hearing loss disabilities found at 38 C.F.R. § 3.385 (2011).  

As noted above, in February 2008, the Veteran underwent a VA examination of his service-connected hypertension.  Regarding unemployability, the VA examiner stated that the Veteran's hypertension precluded him from physical employment, but not from sedentary employment.  

In March 2008, the Veteran underwent a VA spinal examination.  Active range of motion was severely limited for unknown reasons, but the examiner noted one significant reason was the girth of the abdomen.  

Records from the Social Security Administration (SSA) indicate that the Veteran was granted SSA disability benefits in March 2008 for back disorders and mood disorders, effective October 2007.  A SSA disability examination dated in February 2008 noted that the Veteran's morbid obesity aggravated his back and knee pain and severely restricted his activity.  

During his Board hearing in May 2010, the Veteran testified that after service he worked for a contractor doing carpentry.  He was then a security officer after which he worked in a materials handling plant making forklifts and scissor lifts.  The Veteran said that he also had some administrative jobs, such as working in a law firm doing paperwork.  The Veteran testified that he had some college education.  (See transcript at p. 18).  

A January 2011 VA medical record noted that the Veteran had lost weight, was seeing a nutritionist, now weighed 404 pounds, and had a weight reduction goal of 400 pounds to qualify for a gastric bypass at the Boston VAMC.  

The Veteran underwent a VA examination in May 2011 to determine his eligibility for a TDIU.  It was noted that the Veteran currently was not employed, but his usual occupation had been as an assembling lead man for the Prestones Lifts Corporation.  The VA examiner noted that the Veteran's hypertension had mild to moderate effects on the Veteran's usual daily activities and moderate to significant effects on occupation and work problems, such as lack of stamina and decreased strength.  However, the VA examiner opined that the Veteran's hypertension did not preclude him from moderate physical and sedentary employment.  

The VA examiner also examined the Veteran's service-connected spinal disorder and diagnosed degenerative joint disease of the lumbosacral spine.  He noted moderate effects on the Veteran's usual daily activities and moderate to significant effects on occupation and work problems, such as decreased mobility and problems with lifting and carrying.  However, the VA examiner opined that the Veteran's lumbosacral degenerative joint disease did not preclude the Veteran from minimum physical and sedentary employment.  

The VA examiner also examined the Veteran's service-connected tinnitus.  He noted mild to moderate effects on the Veteran's usual daily activities and on occupation and work problems, such as hearing difficulty.  However, the VA examiner opined that the Veteran's tinnitus did not preclude the Veteran from moderate physical and sedentary employment.  

In light of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities render him unemployable.  Although the Veteran has asserted that he cannot work because of his service-connected hypertension and lumbar spine disabilities, the Board finds no objective medical evidence that the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board initially notes that the record is negative for any objective evidence or medical opinions that the service-connected disabilities prevented the Veteran from working.  Indeed, the May 2011 VA examiner opined that the Veteran's three service-connected disabilities did not prevent him from some physical and sedentary employment.  

While VA's VRE division has made an official finding of infeasibility regarding the Veteran's competitive employment, this finding does not appear to be limited to or based solely on the Veteran's three service-connected disabilities.  Likewise, the SSA award of disability benefits was not based solely on the Veteran's service-connected disabilities.  The notice of award indicated that both service-connected back disorders as well as nonservice-connected mood disorders led to the SSA award.  Further, neither the SSA nor VRE findings are binding on whether VA should grant a TDIU claim.  

In addition, the medical evidence of record indicates that many of the Veteran's health issues are related to his morbid obesity.  However, the Veteran was recently denied service connection for obesity.  While the Veteran is noted to have some physical limitations related to his service-connected lumbar spine disability, he has not provided any objective medical evidence or information to support his contention that he was unable to work in any capacity whatsoever solely as the result of his service-connected disabilities.  Thus, the preponderance of the evidence does not support a claim of entitlement to TDIU.  

While the Veteran has claimed that he has been unable to work due to his service-connected disabilities since approximately 2002, the preponderance of the evidence does not show that he was unemployable due to his service-connected disabilities.  The Board notes that evidence in the record shows that the Veteran lost his job in 2002 when his employer closed, but that he then energetically participated in VRE programs after 2002, including file work at the Providence VAMC, and later worked several part-time temporary administrative support jobs in approximately 2007.  Given this, the preponderance of the evidence simply does not show that the Veteran was unable to obtain any type of work whatsoever due to his service-connected disabilities.  

The Board acknowledges that the Veteran undoubtedly has some limitations due to his service-connected disabilities.  However, these factors have been contemplated by the disability ratings assigned for these disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this is taken into account in the assigned disability ratings.  In this case, there is no showing of total individual unemployability based solely on his service-connected disabilities.  The Board has considered the Veteran's own statements that he was unable to work due to his disabilities, and the Board finds these statements competent to describe the Veteran's current symptomatology and his work experiences.  However, there is no medical opinion of record to support the contention that the Veteran is unable to work due to his service-connected disabilities.  To the extent that the Veteran contends that the evidence shows that he was unable to work due solely to his service-connected disabilities, the Board concludes that the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Essentially, the Veteran has not provided competent and credible evidence that shows that he was unable to obtain any type of employment whatsoever solely based on his service-connected disabilities or otherwise show that TDIU benefits are warranted in this case.  

The fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  

In short, the Veteran's combined ratings for his service-connected disabilities do not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), the medical and lay evidence of record does not indicate that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.  Under such circumstances, that the ratings assigned for his various service-connected disabilities are adequate.  Accordingly, referral of this issue for an extraschedular consideration is not warranted.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.  

Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


